Justice PLEICONES.
I concur in the majority’s decision to affirm the Court of Appeals. I write separately, however, to emphasize two points. First, it is patent that an objection to the sufficiency of the evidence made in a closing argument comes too late. Moreover, to the extent Petitioner’s complaint is that the officer’s testimony relating the Data Master results should not have been admitted, Petitioner waived his right to make that argument when he failed to object to the testimony when it was offered. See State v. Burton, 356 S.C. 259, 589 S.E.2d 6 (2003). The ALC properly found Petitioner did not preserve *635his objection to the breathalyzer results. Second, I adhere to my view that on certiorari to the Court of Appeals, we review only that decision for errors of law. Lewis v. Lewis, 392 S.C. 381, 709 S.E.2d 650 (2011) (Pleicones, J., dissenting). Here, the Court of Appeals’ appellate review of the ALC order was confined to a consideration whether it was arbitrary, otherwise an abuse of discretion, unsupported by substantial evidence, or affected by an error of law. E.g. South Carolina Dep’t of Motor Vehicles v. Holtzclaw, 382 S.C. 344, 675 S.E.2d 756 (Ct.App.2009). Since the Court of Appeals committed no error of law in its review of the ALC order, I concur in the majority’s decision.